NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-JUN-2020
                                            09:16 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


              SYLVIA CABRAL, Plaintiff-Appellant, v.
                 LAURIE HAYES, Defendant-Appellee


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISION
                     (CASE NO. 2RC181001447)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of (1) this appeal by Plaintiff-Appellant
Sylvia Cabral (Cabral) (whose counsel of record, Benjamin M.
Acob, has never formally withdrawn as her attorney) from the
district court's April 2, 2019 order denying Cabral's motion to
seal court records and consolidate eight cases in District Court
Civil No. 2RC181001447, (2) the record, (3) the April 6, 2020
order temporarily remanding this case with instructions for the
district court to file, within thirty days, either (a) a final
judgment or (b) an explanation why doing so would be impossible
or inappropriate, and (4) the district court clerk's May 15, 2020
declaration that the district court has not filed a final
judgment in response to the April 6, 2020 remand order, it
appears that we lack appellate jurisdiction over Cabral's appeal
because the district court has not yet entered a written order or
written judgment adjudicating Cabral's complaint in District
Court Civil No. 2RC181001447, as Hawaii Revised Statutes § 641-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

1(a) (2016) requires for an appeal under the holding in Casumpang
v. ILWU, Local 142, 91 Hawai#i 425, 426-27, 984 P.2d 1251, 1252-
53 (1999).
          Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, June 3, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2